Citation Nr: 0300476	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the veteran's lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on several periods of active duty for 
training, including from June 1982 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, 
which denied the veteran's claim for an increased rating 
for his service-connected lumbosacral strain.  He filed a 
timely Notice of Disagreement, initiating an appeal of 
this decision.  He testified at a personal hearing in May 
2001 before a member of the Board.  

The veteran's claim was originally submitted to the Board 
in August 2001, at which time it was remanded for 
additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran's service-connected lumbosacral strain is 
characterized by moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 
percent for the veteran's lumbosacral strain have not been 
met.  §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5286-95 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a February 1999 claim for an increased 
rating for his service connected lumbosacral strain, at 
the time rated as 10 percent disabling.  In support 
thereof, he submitted the February 1999 written statement 
of a private chiropractor, Dr. T.G.G., D.C., who has 
treated the veteran since approximately 1993 for low back 
pain.  Dr. G. has treated the veteran using physical 
therapy, with positive results.  However, the veteran has 
recently experienced an increase in his low back pain.  In 
a subsequent May 2000 letter, Dr. G. described the 
veteran's low back disability as chronic in nature, with 
frequent exacerbations and little hope for relief.  

The veteran underwent VA orthopedic examination in May 
1999.  He gave a history of chronic low back pain, without 
radiation, since service.  He has used a back brace and 
pain medication in the past, but currently used neither.  
At the time of examination, he was employed on a full-time 
basis with the U.S. Postal Service.  On examination, the 
veteran was fully ambulatory and was in no acute distress.  
No abnormal curvature, spinal or paravertebral tenderness, 
or muscle spasm was noted.  He had forward flexion to 
nearly 90?, extension to 30?, lateral bending to the right 
of 30?, and lateral bending to the left of 40?.  Straight 
leg raising tests were negative bilaterally.  No loss of 
muscle power was noted.  A mild chronic lumbosacral strain 
was diagnosed.  

The veteran has received VA outpatient medical treatment 
since approximately 1998.  He has consistently reported 
low back pain.  In April 1999, range of motion testing of 
the lumbosacral spine revealed forward flexion to 80?, 
extension to 20?, lateral bending to 30?, and rotation to 
45?.  Patellar and Achilles reflexes were +2, and straight 
leg raising tests were negative for radiculopathy.  No 
sensory or vascular defects were noted.  X-rays taken in 
May 1999 were negative for any abnormalities; the 
veteran's vertebral bodies were well aligned and without 
spondylosis or spondylolisthesis.  A September 1999 
examination report noted forward flexion of the 
lumbosacral spine to 60 or 70?, extension to 20?, and 
rotation to 45?.  Straight leg raising tests were negative 
for radiculopathy.  Some tenderness of the paravertebral 
muscles was noted.  On annual physical examination in 
March 2001 and February 2002, his range of motion was 
described as "good throughout."  

In a May 1999 rating decision, the veteran was denied an 
evaluation in excess of 10 percent for his service 
connected lumbosacral strain.  He responded with a January 
2000 Notice of Disagreement.  A Statement of the Case was 
afforded him in February 2000, and he responded with a May 
2000 VA Form 9, perfecting his appeal.  

In May 1999, the veteran underwent a private medical 
examination in order to determine his fitness for 
continued employment.  His range of motion was described 
as good across all planes, with some discomfort at the end 
range.  No pain on palpation and no focal neurological 
deficits were noted.  It was recommended that he keep 
heavy lifting to a minimum.  

The veteran testified at a personal hearing in May 2001 
before a member of the Board.  He stated that his low back 
pain caused him to miss a considerable number of work 
hours and prevented him from fully performing his duties.  

The veteran was afforded a VA orthopedic examination in 
May 2002.  He reported a history of chronic low back pain 
which recently began radiating up into his neck.  He 
treats his low back with stretching exercises and 
chiropractic care.  He is also currently taking 
medication.  On examination, the veteran was fully 
ambulatory and was in no acute distress.  He had slight 
flattening of the lumbosacral spine.  Range of motion 
testing revealed forward flexion to 10?, extension to 10?, 
and "very minimal" lateral bending.  He experienced muscle 
spasm during range of motion testing.  His lower 
extremities displayed no loss of motion or muscle 
strength.  X-ray of the lumbosacral spine revealed minimal 
end plate spurring at L4, but was otherwise unremarkable.  

In a September 2002 rating action, the RO awarded the 
veteran an increased rating, to 20 percent, for his 
lumbosacral strain, effective from February 12, 1999.  His 
appeal was then returned to the Board.  

Analysis

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider 
the claims on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the February 2000 Statement of the Case, the 
September 2002 Supplemental Statement of the Case, and 
February 2002 letter to the veteran and his representative 
informing them of the pertinent changes within the VCAA, 
he has been advised of the laws and regulations governing 
the claims on appeal and the evidence that he must supply 
and the evidence that the VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the 
local VA medical center, and these records have been 
obtained by the RO.  He also reported receiving private 
medical evidence from his chiropractor, Dr. T.G.G., D.C., 
and these records have also been obtained.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is 
obtainable.  Finally, he has been afforded several VA 
medical examinations in conjunction with his claim; for 
these reasons, his appeal is ready to be considered on the 
merits.  

Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation 
of motion, VA was required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2002), pertaining to functional 
impairment.  The Court held that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested 
by weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not to be limited to 
muscles or nerves.  These determinations should, if 
feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  

The veteran's lumbosacral strain is currently rated as 20 
percent disabling under Diagnostic Code 5295, for 
lumbosacral strain.  This Diagnostic Code provides a 20 
percent evaluation for muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in 
standing position.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign; marked 
limitation of forward bending in the standing position; 
loss of lateral motion with osteoarthritic changes; or 
narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

However, the veteran's disability may be rated under other 
diagnostic criteria, if the particular facts of the case 
so warrant.  Diagnostic Code 5292, for limitation of 
motion of the lumbosacral spine, provides a 20 percent 
evaluation for moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

For the reasons to be discussed below, a rating in excess 
of 20 percent is not warranted for the veteran's 
lumbosacral strain.  

VA outpatient treatment records from April 1999 indicate 
forward flexion to 80?, extension to 20?, lateral bending 
to 30?, and rotation to 45?.  On orthopedic examination in 
May 1999, the veteran had forward flexion to nearly 90?, 
extension to 30?, lateral bending to the right of 30?, and 
lateral bending to the left of 40?.  At that time, his 
lumbosacral strain was characterized as mild.  A September 
1999 examination report noted forward flexion of the 
lumbosacral spine to 60 or 70?, extension to 20?, and 
rotation to 45?.  On annual physical examination in March 
2001 and February 2002, his range of motion was described 
as "good throughout."  These findings are consistent with 
a moderate limitation of motion of the lumbar spine and do 
not more nearly approximate a severe limitation of motion.  
Moreover, the medical evidence of record does not reflect 
severe lumbosacral strain, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, as would 
warrant a 40 percent rating under Diagnostic Code 5295.  
With regard to the examination findings of May 2002, when 
the veteran had forward flexion to only 10º, and "very 
minimal" lateral flexion, these findings are incongruous 
with the other range of motion findings cited above.  
Notably, VA outpatient treatment records created in 
February 2002 described his range of motion as "good 
throughout" and do not reflect severe limitation of 
motion.  Because of this fact, the May 2001 range of 
motion findings, in and of themselves, are not accepted by 
the Board as the basis for an increased rating.  For these 
reasons, a preponderance of the evidence is against an 
increased rating in excess of 20 percent for the veteran's 
lumbosacral strain.  

Also weighed by the Board were the provisions of 38 C.F.R. 
§ 4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well 
as the provisions of 38 C.F.R. §  4.45 and the Court's 
holding in DeLuca.  However, there is no evidence in the 
present case that there is any weakness, excess 
fatigability, or incoordination due to "flare-ups" of the 
service-connected back disability which would warrant 
increased compensation.  As such, an increased rating 
under 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca is 
not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's strain of the 
lumbosacral spine has itself required no extended periods 
of hospitalization since the initiation of this appeal, 
and is not shown by the evidence to present marked 
interference with employment in and of itself, as the 
veteran continues to maintain full-time employment.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran 
has not otherwise submitted evidence tending to show that 
his service-connected lumbosacral spine disability is 
unusual, or causes marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  Should his back disability worsen, the 
rating schedule provides for a higher rating.

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 20 percent is not warranted for 
the veteran's lumbosacral strain.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit of the doubt doctrine.  As a preponderance of 
the evidence is against the award of a rating in excess of 
40 percent, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An increased rating in excess of 20 percent for the 
veteran's lumbosacral strain is denied.  




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

